              Case 1:16-cv-00398-DAD-SAB Document 233 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       LUCY ATAYDE,                                                Case No. 1:16-cv-00398-DAD-SAB

12                        Plaintiff,                                 ORDER DIRECTING THE CLERK OF THE
                                                                     COURT TO TERMINATE TOM
13               v.                                                  CAVALLERO, JASON GOINS, CLIFFORD
                                                                     TILLY, TAYLOR FITHIAN, HEATHER
14       NAPA STATE HOSPITAL, et al.,                                GOODE, SEAN RYAN, DEBORAH
                                                                     MANDUJANO, AMANDA GIBSON, AND
15                        Defendants.                                CORINA DENNING AS DEFENDANTS IN
                                                                     THIS ACTION
16
                                                                     (ECF No. 232)
17

18             On September 3, 2021, the parties filed a stipulated notice of dismissal pursuant to

19 Federal Rule of Civil Procedure 41(a) of Defendants Tom Cavallero, Jason Goins, Clifford Tilly,

20 Taylor Fithian, Heather Goode, Sean Ryan, Deborah Mandujano, Amanda Gibson, and Corina
                          1
21 Denning. (ECF No. 232.) The dismissal of these Defendants is with prejudice and with each

22 party to bear their own costs and fees. (Id.) The claims against the other named Defendants are

23 not subject to the stipulation and will remain active. (Id.)

24             Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all

25 of the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d

26 688, 692 (9th Cir. 1997); see also Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (“The

27 plaintiff may dismiss either some or all of the defendants—or some or all of his claims—through

28   1
         This filing is a corrected version of an earlier version which had an incorrect signature block. (See ECF No. 231.)


                                                                 1
          Case 1:16-cv-00398-DAD-SAB Document 233 Filed 09/07/21 Page 2 of 2


 1 a Rule 41(a)(1) notice.”)); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687

 2 (9th Cir. 2005) (The Ninth Circuit has “only extended the rule to allow the dismissal of all claims

 3 against one defendant, so that a defendant may be dismissed from the entire action.”). “Filing a

 4 notice of voluntary dismissal with the court automatically terminates the action as to the

 5 defendants who are the subjects of the notice.” Concha, 62 F.3d at 1506.

 6          Accordingly, the Clerk of the Court is DIRECTED to terminate Defendants Tom

 7 Cavallero, Jason Goins, Clifford Tilly, Taylor Fithian, Heather Goode, Sean Ryan, Deborah

 8 Mandujano, Amanda Gibson, and Corina Denning as defendants in this action.

 9
     IT IS SO ORDERED.
10

11 Dated:     September 3, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
